Exhibit 10.7

March 15, 2019

 

[Name]

[Address]

[City, State, Zip]

 

Re:Phantom Unit Exchange

 

Dear [First Name]:

As you are aware, Antero Midstream GP LP (“AMGP”), Antero Midstream Partners LP
(“Antero Midstream”) and certain of their affiliates entered into a
simplification agreement (the “Simplification Agreement”), pursuant to which
AMGP was converted into Antero Midstream Corporation (“New AM”) and Antero
Midstream became a wholly owned subsidiary of New AM (the “Simplification”).
 Shares of New AM’s common stock (“New AM Common Stock”) are listed on the New
York Stock Exchange (“NYSE”) under the symbol “AM.”

You were previously granted phantom units (your “Phantom Unit Award(s)”)
pursuant to the Antero Midstream Partners LP Long-Term Incentive Plan (the “AM
LTIP”).  In connection with the Simplification and pursuant to Section 4(c) of
the AM LTIP,  all of your Phantom Unit Award(s) that remained outstanding as of
the closing of the Simplification were converted into restricted stock unit
award(s) granted under the Antero Midstream Corporation Long Term Incentive Plan
(the “New AM LTIP” and such award(s), the “Converted Award(s)”), which, to the
extent vested, will be settled in shares of New AM Common Stock.  The Converted
Award(s) remain subject to the same terms and conditions originally set forth in
your Phantom Unit Grant Notice(s), Phantom Unit Agreements(s) and the Global
Amendment to Grant Notices and Award Agreements under the Antero Midstream
Partners LP Long-Term Incentive Plan (collectively, the “Outstanding Award
Documentation”), including the vesting schedule, except for the changes
described below, which are intended to reflect the Simplification.  Accordingly,
this letter serves to document the amendments described below that were deemed
to have been made to your outstanding Phantom Unit Award(s) and the Outstanding
Award Documentation, effective of the closing of the Simplification. There is no
new award agreement, and you will not be asked to execute any additional
documents. Please keep this letter in your files as documentation of the
amendments described below.  The number of unvested Phantom Units subject to
your Phantom Unit Award(s) was multiplied by 1.8926 (rounded to the nearest
whole number) to determine the number of shares of New AM Common Stock subject
to your Converted Award(s). You will be able to view your Converted Award(s) by
selecting Antero Midstream Corporation on the UBS website. The existing Antero
Midstream information will remain on the UBS website for historical transaction
purposes.  (Please note the website is currently unavailable and will remain
unavailable until April 1, 2019.

If you wish to review any information before that date, please contact your UBS
Financial Advisors [Name; Phone Number; Email] or [Name; Phone Number; Email].)



 

--------------------------------------------------------------------------------

 



·



The DERs granted in tandem with the Phantom Units subject to your Phantom Unit
Award(s) now represent the right to receive (i) any balance accrued with respect
to such DERs as of closing of the Simplification,  plus (ii) any dividends paid
or distributions made by New AM from and after the closing of the Simplification
and during the period in which the Converted Award(s) remain outstanding with
respect the number of shares of New AM Common Stock subject to the applicable
Converted Award.

·



References to “Phantom Units”  are deemed to refer to Restricted Stock Units (as
defined in the New AM LTIP) and references to “Common Units”  are deemed to
refer to New AM Common Stock.

·



References to “General Partner” and “Partnership”  are deemed to refer to New
AM. References to the “Plan” are deemed to refer to the New AM LTIP.

·



The Converted Award(s) are governed by the terms and conditions of the New AM
LTIP and the Outstanding Award Documentation as modified above.

The amendments to your Phantom Unit Award(s) described herein do not have any
federal income tax impact to you. This letter supersedes any other agreement,
correspondence or communication previously received by you from Antero
Midstream, New AM or any of their respective affiliates or subsidiaries with
respect to your Phantom Unit Award(s) or the Converted Award(s).  This is your
documentation to support the amendments to your Phantom Unit Award(s) described
herein, and you will not be asked to execute any additional documents.

Your employment status was not affected by the Simplification or any of the
related transactions—Antero Resources Corporation continues to be your employing
entity.

If you have any questions regarding the foregoing, please contact John Giannaula
at   [             ].

 

Sincerely,

 

 

 

Antero Midstream Corporation

 

 

 

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------